Citation Nr: 0119114	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $7,678.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the RO 
Committee on Waivers and Compromises (Committee) that denied 
waiver of recovery of an overpayment in the calculated amount 
of $7,678 on the basis that it would not be against equity 
and good conscience to require repayment of the debt.


FINDINGS OF FACT

1.  Effective from September 1998 to July 1999, the veteran 
received pension benefits to which he was not entitled.  

2.  Although there was both VA and veteran fault involved in 
the payment and retention of pension benefits, the veteran's 
fault outweighs VA's fault in the creation of the 
overpayment.  

3.  Repayment of the debt would not cause undue hardship; 
there was significant unjust enrichment to the veteran in his 
receipt of the pension benefits; to require repayment of the 
debt would not defeat the purpose of the benefits; and 
detrimental reliance upon the additional benefits has not 
been shown.


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits in 
the calculated amount of $7,678 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 1521, 5112, 5302 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
1.963, 1.965, 3.323, 3.271, 3.500 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background 

In August 1998, the veteran filed a VA Form 21-526, VETERAN'S 
APPLICATION FOR COMPENSATION OR PENSION, in which he stated, in 
part, that he received no income from any source; however, 
the section pertaining to whether his wife had wages was left 
blank and marked "N/A."  He also referred to a back injury 
having occurred in service, and indicated he was unemployed.  
In January 1999, the RO requested additional information 
concerning his employment.  He reported that he had last 
worked in September 1991, and had been self-employed prior to 
that date.  This was submitted to VA by the state Department 
of Veterans Affairs (DVA), with a transmittal note indicating 
the information was in support of a claim for compensation.  

In March 1999, the RO issued a rating decision which deferred 
action on the claim for service connection for a back 
disorder, and granted entitlement to pension benefits.  The 
RO sent a copy of this rating decision to the veteran, along 
with a cover letter, and a VA Form 21-8768, "Disability 
Pension Award Attachment."  This form notified the veteran, 
in part, that the rate of his pension depended upon the 
amount of family income; that VA must be notified immediately 
if there was any change in income or net worth; and that it 
was "IMPORTANT - WHEN REPORTING INCOME, THE TOTAL AMOUNT AND 
SOURCE OF ALL INCOME RECEIVED SHOULD BE REPORTED"; and that 
VA would exclude any amount which did not count.  

Later in March 1999, according to a report of contact, the 
veteran called the RO because he had received a check for 
$7,194 for pension.  He stated that his wife was a nurse 
earning about $19,000 per year, and indicated that he had 
reported that fact on his application.  He said he would go 
to the parish service officer that day with the check to 
return to the VA, as he was afraid that he would have an 
overpayment.  He said he still wanted VA to process his 
compensation claim.

By a letter dated in March 1999, the veteran was informed 
that information had been received by telephone call showing 
his family income was $19,000 per year.  Benefits could not 
be terminated without a signed statement from him 
acknowledging the income, or after 60 days due process; to 
expedite termination, he was asked to furnish a signed 
statement indicating that his wife earned $19,000.  He was 
also informed that VA proposed to stop his benefit payments 
effective September 1, 1998, which would result in an 
overpayment of benefits.  If the proposed action was 
implemented, he would be notified of the exact amount of the 
overpayment, and given repayment information.  He was also 
informed that payments would be continued at the present rate 
for 60 days, and that if he accepted the payments and the 
proposed action was taken, he would have to repay all or part 
of the benefits received during that time period.

In August 1999, the veteran was informed that his disability 
pension had been amended to provide $0.00 per month, 
effective September 1, 1998, based on countable annual income 
of $19,000.  He was also informed, by separate letter from 
the Debt Management Center (DMC) that, as a result, he owed 
VA $13,229.  

In August 1999, and again in October 1999, the veteran filed 
a request for waiver of the debt, stating that the debt was 
created through no fault, deception or fraud on his part.  He 
stated that he had filed a claim for compensation, which had 
been denied, but that he had not filed a claim for non-
service connected pension because the DVA service officer had 
told him at the time that his wife's income was too high for 
him to be eligible.  He had also informed VA of the family 
income.  He felt that because VA had made a mistake, the debt 
should be waived.

In October 1999, the veteran submitted a financial status 
report, which showed his family's monthly net income to be 
$1,000, equaled by monthly expenses of same amount.

In December 1999, the Committee denied the veteran's request 
for waiver, on the basis that recovery of the indebtedness 
from the veteran would not be against equity and good 
conscience.  The veteran appealed that determination.

Subsequently, in August 2000, the RO granted service 
connection for a back disability and assigned a 40 percent 
rating therefor, effective from August 1998.  As a result, 
since the veteran was due compensation for the entire period 
for which he had received pension, the amount of the 
overpayment was reduced by the amount of the compensation due 
for that period.  Specifically, the veteran was owed 
compensation in the amount of $5,551 for the time period from 
September 1998 through July 1999, which reduced the 
overpayment from $13,229 to $7,678.  

II.  Analysis

The appellant has not identified additional relevant evidence 
that has not already been sought and/or associated with the 
claims file, he has been afforded the opportunity for a 
personal hearing, and he has been apprised of the 
requirements to substantiate his claim.  Accordingly, the 
notice and duty to assist provisions of the law have been 
satisfied.  Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

As indicated above, this overpayment was created when the 
veteran received and retained improved pension benefits paid 
from March 1999 through July 1999, and covering the period 
from September 1998 through July 1999, in an amount which was 
based on no countable family income.  Throughout this period, 
the veteran's wife was employed and earning a reported 
$19,000 per year.  The law provides that a veteran who meets 
the disability and wartime service requirements will be paid 
the maximum rate of pension, reduced by the amount of his 
countable income.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.23 (2000).  Payments from any kind from any source are 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. § 
3.271 (2000).  It is not disputed that the veteran's family 
income was excessive during the pertinent time period.    

The veteran contends that the overpayment at issue was not 
his fault, and was made in error, and, therefore, he should 
not be required to repay the debt.  If the debt was solely 
the result of administrative error, the effective date of the 
reduction of improved pension benefits would be the date of 
the last payment based on this error; consequently, there 
would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10) (West 1991); see Erickson 
v. West, 13 Vet. App. 495, 499 (2000).  However, where an 
erroneous award is based on an act of commission or omission 
by a payee or with the payee's knowledge, the effective date 
of the discontinuance of the erroneous payment is the date 
the award became erroneous, but not earlier than the date 
entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 
(1997).  Thus, whether an erroneous award results in the 
creation of the overpayment depends upon whether the payee 
was aware of or caused the erroneous payment.  

In this case, the award was made on the basis of information 
provided by the veteran concerning his family income on his 
initial claim filed in August 1998.  While he did not report 
that his wife did not have any wages on that form, he also 
did not report that she did; that section was left blank.  
Moreover, the veteran was notified that the benefits were 
based on income, and he demonstrated his knowledge of this by 
contacting VA when he first received the check in March 1999.  
Consequently, the overpayment was not solely the result of 
administrative error, and was properly created.  38 U.S.C.A. 
§ 5112 (b)(2) (West 1991);  38 C.F.R. § 3.500 (2000).  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  In this case, the 
Committee, in its December 1999 decision, found that fraud, 
misrepresentation or bad faith had not been shown.  
Consequently, the remaining issue is whether it would be 
against equity and good conscience to require repayment of 
the debt.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a). 
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet. App. 544 (1994). 

Considering the element of fault, the appellant submitted a 
claim for compensation benefits in August 1998.  He 
apparently obtained the assistance of the DVA service officer 
in completing the application, and he has stated that the DVA 
service officer intended to file for pension as well, until 
the veteran told him his wife earned $19,000 per year in 
employment income.  This is supported by the application 
form, and explains why the income information simply stopped 
when the section pertaining to the spouse's wages was 
reached.  However, much of the income information had been 
provided, and the RO, in March 1999, granted pension benefits 
and deferred a decision concerning the service connection 
issue.  Also that month, the veteran received an initial 
check in the amount of $7,194, which represented retroactive 
payments from September 1998 through March 1999.  

Currently, the veteran contends that he thought that this 
check was for compensation, pointing out that he did not 
intend to apply for pension benefits.  It is argued that a 
veteran cannot be expected to be fully conversant with the 
subtleties of VA monetary benefits, or the special conditions 
which allow one benefits to be paid in lieu of another.  
However, prior to the issuance of that check, he was informed 
that he had been granted pension benefits, which were based 
on income, and that a decision on his compensation claim was 
being deferred.  Moreover, at the time he received the first 
check, he immediately called the VA expressing concern about 
this check, and a possible overpayment, informed VA of his 
wife's income, and indicated that he would immediately return 
the check.  Nevertheless, he not only failed to return this 
check, but also retained subsequent payments made monthly 
through July.   

Furthermore, later in March 1999, after the telephone call, 
VA sent the veteran a letter which clearly notified him that 
VA proposed to stop his benefit payments effective September 
1, 1998, due to family income of $19,000 per year, which 
would result in an overpayment of benefits.  He was also 
informed that payments would be continued at the present rate 
for 60 days, and that if he accepted the payments and the 
proposed action was taken, he would have to repay all or part 
of the benefits received during that time period.  Thus, he 
was informed that, unless he furnished information that the 
income information was incorrect, not only the check already 
received, but future checks, would constitute an overpayment.  
Given these factors, we do not find his later statements that 
he thought that he was receiving compensation benefits to be 
credible.  

It is also contended that VA was at fault in awarding pension 
to the veteran without verifying the spouse's income, and 
that this is contrary to RO practice.  VA administrative 
procedures require that a properly completed and signed VA 
Form 21-526 be processed as a claim for either disability 
compensation or pension, or both, depending on the manner of 
preparation and interpretation of the claimant's intent.  VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part III,  2.02(a) (Change 
60, Jan 30, 1997).  If information is furnished claiming 
treatment for sickness, disease or injury in service, the 
claim is to be developed for disability compensation.  M21-1, 
Part III,  2.02(b).  If the applicant claims to be totally 
disabled and furnishes employment and income information, the 
claim is to be developed and adjudicated as a claim for 
disability pension.  M21-1, Part III,  2.02(a).  If the 
information concerning both of benefits is furnished, the 
claim is to be considered as a claim for both benefits; if 
there is any doubt as to which benefit is sought, the manual 
specifically directs that both phases of the claim be 
adjudicated.  M21-1, Part III,  2.02(c).  

The income information provided on the application in this 
case more than justified the RO's interpreting the claim as 
including a claim for pension.  In point of fact, it 
precisely because veterans are not expected to be fully 
conversant with the VA benefits system that VA resolves doubt 
in favor of construing the application as a claim for both 
benefits, thereby increasing the likelihood that eligible 
veterans receive all benefits to which they are entitled.  
The RO, therefore, was not at fault in adjudicating the 
pension aspect of the claim.  

Nevertheless, the RO was at fault in granting the claim 
without requiring that the veteran provide the income 
information missing from his claim.  This fault was 
alleviated, however, by the notification to the veteran of 
the basis for the grant of benefits, which clearly 
communicated that all income of the veteran and his family 
was to be reported, and that pension was based on family 
income.  Given all of these factors, the veteran's fault was 
substantially greater than VA's fault in the creation of the 
overpayment.  

Turning to the element of undue hardship, the regulatory 
standard for hardship is "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 1.965 
(a)(3).  Expenses not necessary to the health and well-being 
of the appellant are considered to be discretionary, and thus 
available to repay debts.  In this case, in October 1999, the 
veteran submitted a financial status report which showed his 
family's monthly income of $1,000 equaled monthly expenses of 
$1,000.  Based on this information, the RO, in the statement 
of the case, conceded financial hardship.  However, 
subsequently, in August 2000, the veteran was granted service 
connection for a back disability.  The 40 percent rating 
assigned for that was effective in August 1998, and resulted 
in an additional $500 per month to be counted as income, for 
purposes of determining whether undue hardship is present.  
In view of this additional income, the Board believes that 
the appellant can afford to pay off the outstanding 
indebtedness without foregoing basic necessities, and 
financial hardship is not shown.

As to the element of unjust enrichment, it is argued that the 
overpayment of $7,678, prorated over "the same" 23-month 
period amounts to $333 per month, which is not unjust 
enrichment because it did not exceed the poverty level of 
income.  However, the overpayment was created over an 11-
month period, which is $698 per month, more than twice what 
he was due during that time period.  Moreover, the concept of 
unjust enrichment , which is defined as "the receiving and 
retention of property, money, or benefits which in justice 
and equity belong to another," see Ballentine's Law 
Dictionary (3rd ed. 2001), is not based on need or hardship, 
but contemplates a situation in which "failure to make 
restitution would result in unfair gain to the debtor."  
38 C.F.R. § 1.965(a)(5).  The overpayment was created when 
the veteran received benefits from the VA in the amount of 
$7,678, to which he was not entitled, i.e., which did not 
belong to him; thus, there was unjust enrichment to that 
extent involved in the creation of the debt.  

Moreover, to require repayment would not defeat the purpose 
for which the benefits are intended.  The veteran contends 
that he used the money to pay debts which were caused by his 
inability to work, due to his service-connected disability.  
However, the overpayment at issue consists of moneys the 
veteran was paid over and above what he was due as 
compensation for his service-connected disability.  The 
purpose of pension is to assist qualified veterans who fall 
below certain income levels to meet a specified minimum 
income.  See 38 C.F.R. § 3.23.  The veteran was not then, and 
is not currently, eligible for pension, and it has not been 
shown that to require repayment of the debt would defeat the 
purpose of the benefit.  

Additionally, the veteran has not claimed to have 
relinquished a valuable right or to have changed his position 
by reason of having relied on the additional erroneous 
benefits.  No other factors which would preclude recovery of 
the overpayment as against equity and good conscience have 
been put forth.  After weighing all of the above factors, the 
Board believes that recovery of the overpayment, in 
reasonable monthly installments, would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $7,678, is denied.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

